FILED
                               NOT FOR PUBLICATION                            MAR 02 2015

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


BRUNO VILLAREAL-GARCIA,                             No. 11-70941

                 Petitioner,                        Agency No. A036-012-215

  v.
                                                    MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                 Respondent.


                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted February 9, 2015**
                                  Pasadena, California

Before: KOZINSKI, CHRISTEN, and HURWITZ, Circuit Judges.

       The Board of Immigration Appeals (BIA) determined that Bruno Villareal-

Garcia was statutorily ineligible for discretionary relief.1 Villareal petitions for




           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       1
                The parties are familiar with the facts, so we do not recount them.
review. We have jurisdiction to review legal questions under 8 U.S.C. §

1252(a)(2)(D), and we deny the petition.

        1.   The BIA found that Villareal served a five-year sentence for his

attempted murder conviction. Substantial evidence supports that finding. Villareal

was therefore statutorily ineligible for discretionary relief under 8 U.S.C.

§ 1182(c)(1992), which excludes “an alien who has been convicted of one or more

aggravated felonies and has served for such felony or felonies a term of

imprisonment of at least 5 years.”

        2.   Villareal is also statutorily ineligible for discretionary relief under 8

U.S.C. § 1182(h). The provision precludes relief when the individual has been

convicted of attempted murder, or of any other aggravated felony, regardless of

when the conviction took place. 8 U.S.C. § 1182(h); Immigration and Nationality

Technical Corrections Act of 1994, Pub. L. No. 103-416, § 203, 108 Stat. 4311,

4318.

        3.   Villareal is statutorily ineligible for suspension of deportation under 8

U.S.C. § 1254(a)(2)(1996). His 1992 aggravated felony conviction barred him

from making the required showing of good moral character. 8 U.S.C.

§ 1254(a)(2)(1996); 8 U.S.C. § 1101(f)(8); Lopez-Castellano v. Gonzales, 437 F.3d




                                           2
848, 851 (9th Cir. 2006) (observing that § 1101(f)(8) applies to convictions entered

on or after November 29, 1990).

      Petition DENIED.




                                         3